Citation Nr: 0024371	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  92-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from March 1973 to August 
1975.

By a November 1990 RO decision, service connection for 
arthritis of multiple joints was denied, and the veteran 
properly appealed this decision to the Board of Veterans' 
Appeals (Board).  In April 1993, the Board remanded the 
matter to the RO.  In its remand, the Board noted that, 
during the pendency of the appeal, the veteran had raised a 
new claim of service connection for fibromyalgia and that 
such was inextricably intertwined with the claim of service 
connection for arthritis of multiple joints.  Harris v. 
Derwinski, 1 Vet. App. 221 (1991).  Accordingly, the Board 
directed the RO to adjudicate the matter of service 
connection for fibromyalgia, and also directed the RO to 
conduct additional evidentiary development.  In June 1996, 
the Board again remanded the case, in large part, because the 
RO failed to fulfill the Board's April 1993 remand directive 
which ordered an adjudication of the claim of service 
connection for fibromyalgia.  See generally Stegall v. West, 
11 Vet. App. 268 (1998).  In November 1996, the RO denied 
service connection for fibromyalgia; and the veteran properly 
appealed this decision to the Board.  In sum, the veteran 
appeals to the Board for service connection for arthritis of 
multiple joints and fibromyalgia.

In a statement dated in December 1998, the veteran claimed 
entitlement to a compensable rating for her service-connected 
disabilities.  The RO is requested to take appropriate action 
in response to the veteran's statement. 


FINDINGS OF FACT

1.  The preponderance of the medical evidence establishes 
that the veteran did not develop arthritis of multiple joints 
in service or within one year of her service discharge, nor 
was any arthritis of multiple joints aggravated by service or 
a service-connected disability. 

2.  The preponderance of the medical evidence establishes 
that the veteran did not develop fibromyalgia in service or 
within one year of her service discharge, nor was 
fibromyalgia aggravated by service or a service-connected 
disability. 


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).

2.  Fibromyalgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1973 to August 
1975.

A review of the veteran's service medical records do not 
reflect any pertinent findings on induction examination in 
October 1972.  In June 1973, she was involved in an 
automobile accident and rendered unconscious.  She was 
hospitalized for a little over 1 week so that she could 
receive treatment for her injuries, which included a moderate 
to severe cerebral concussion and a fracture of the first rib 
on the right side.  Her service medical records do not reveal 
any type of follow-up treatment following her 
hospitalization. 

In May 1974, the veteran reported, her right knee had 
collapsed while she was walking on some steps.  She was later 
hospitalized for right knee treatment, including an 
arthrotomy.  On hospital discharge, the final diagnosis was 
status post medial and lateral exploratory arthrotomy of the 
right knee.  Later, in January 1975, she was diagnosed as 
having mild chondromalacia of the right knee.  

On separation examination, in July 1975, it was noted that 
the veteran was pregnant and had trace pitting edema of the 
feet and lower extremities, which was described as not 
unusual during a pregnancy.  Her spine and musculoskeletal 
system were within normal limits and it was summarized that 
she had no defects on examination.  On an associated medical 
history form, she reported having a history of arthritis and 
bone, joint or other deformity.

The veteran was examined for VA compensation purposes in 
November 1977.  She did not complain of any joint problems 
aside from knee problems.  The only pertinent diagnoses were 
a symptomatic postoperative right arthrotomy for a damaged 
meniscus, chondromalacia of the right patella, and an 
intermittently painful left knee.  X-rays of the knees were 
noted as normal. 

By a November 1977 RO decision, service connection was 
granted for a right knee disability and residuals of a 
fracture to the right first rib. 

In August 1980, the veteran was examined for VA compensation 
purposes, following which the diagnoses were (1) status-post 
knee injury (1974) with a history of chondromalacia, and (2) 
arthralgias secondary to (1).

Private medical records from the office of James J. Spiro, 
M.D., dated in 1983 and 1984, show that the veteran was 
treated for injuries sustained in a 1982 fall when she fell 
backwards and injured her right shoulder and neck (or 
cervical spine) area.  A bone scan was normal. 

In a September 1984 statement, Marc I. Malberg, M.D., 
indicated that he had begun treating the veteran that same 
month, for multiple complaints of an orthopedic nature that 
had been present for an extended period of time.  It was 
noted that her pathology most likely emanated from the 
cervical spine.  

Private medical records, dated from the mid to late 1980s, 
show that the veteran received treatment for muscle 
contraction syndrome, cervical radiculopathy of the right 
side, scapulothoracic syndrome, neck pain, and diffuse 
myalgias.

A March 1990 rheumatologic consultation request shows that 
the veteran had multiple joint pain.  Following an 
examination, an impression of probable inflammatory arthritis 
was made.  Rheumatoid arthritis, systemic lupus 
erythematosus, and Lyme's disease were to be ruled out.  

A March 1990 orthopedic report, which was prepared for New 
Jersey state disability purposes, reflects that the veteran 
reported being in an automobile accident in 1973 in which she 
was thrown from her car.  In 1974, she said, she sustained a 
right knee injury.  In 1982, she said, she was injured at 
work when she fainted and fell on her right shoulder; since 
this time, she said, she had rather significant right upper 
extremity and shoulder pain.  As for current complaints, she 
related she had pain in her neck and shoulders, and down her 
right arm.  She said she had numbness and swelling in her 
right shoulder and could not sit for long periods due to 
right hip pain.  Reportedly, X-rays of the hips were 
negative.  Following an examination, it was determined that 
the veteran had no significant orthopedic findings.  

A June 1990 VA bone scan reflected questionable increased 
activity involving the right and left ankle and left foot, 
but was otherwise negative.

In September 1990, the veteran first filed a claim of service 
connection for arthritis. 

A few medical records in October and December 1990 reflect a 
diagnosis of arthritis of the brachial plexus. 

A July 1991 VA compensation examination report reflects that 
the veteran complained of increased pain and decreased 
mobility of the right neck, shoulder, elbow, wrist, hip, 
knee, foot, left ankle, and foot.  The clinical impressions 
were status post attachment of a dislocated medial meniscus 
with chronic synovitis and a Baker's cyst; neither arthritis 
nor fibromyalgia were diagnosed.

Treatment records, dated in August and October 1991, reflect 
that the veteran complained of pain in certain joints.  
Following an examination, she was assessed as having early 
traumatic arthritis.

A March 1992 consultation request shows that the veteran 
complained of stiffness of multiple joints.  The provisional 
diagnosis was rheumatoid arthritis.  Following an 
examination, the assessment was arthritis.  A July 1992 
record reflects an assessment of fibromyalgia.

In June and July 1992 statements, Denise I. Beighe, M.D., 
indicated that she had been treating the veteran for 
fibromyalgia since March 1992.  It was noted that an injury 
in service in June 1973 probably started her fibromyalgia.  
In a September 1992 statement, Denise I. Beighe, M.D., 
indicated it was her medical opinion that the veteran's 
fibromyalgia was a result of a severe cerebral injury that 
she sustained on June 16, 1973, while on active duty.  

At an October 1992 Board hearing, the veteran testified that 
she developed joint pain after an inservice automobile 
accident.  She said she later sustained another injury in the 
early 1980s while at work, for which she received treatment.  
She said her current diagnoses included fibromyalgia.

At the time of the October 1992 Board hearing, the veteran 
submitted articles regarding fibromyalgia.

VA X-ray reports of the right knee, right hand and wrist, and 
right shoulder, dated in December 1992, do not reflect 
arthritis or fibromyalgia.

A July 1993 VA orthopedic examination report shows that the 
veteran reported having been involved in a motor vehicle 
accident, during service, in June 1973.  In the accident, she 
said, she suffered multiple traumas, including fractured ribs 
on the right side, an injury to the scalp and possibly to her 
underlying skull, and multiple soft tissue traumas on the 
right side of her body.  Following the accident, she said, 
she had right leg weakness, right knee problems, fainting, 
dizziness, and balance problems.  In 1982, she said, she 
fainted and fell while at work.  She said she struck her 
right scapula and back in the fall.  She said she was treated 
with medication for right arm weakness and pain about the 
right shoulder.  The VA examiner concluded that based on the 
veteran's medical records (including X-ray studies which were 
negative for signs of arthritis) and a physical examination 
which revealed the presence of multiple trigger points with 
negative control points, the veteran's diagnosis was 
fibromyalgia.  Multiple joint arthritis was not detected. 

In August 1993 the veteran underwent another VA examination 
and again reported a history of having been injured in a 
motor vehicle accident in 1973.  She also reported having 
been injured in 1982, after service.  Following an 
examination.  The diagnoses were fibromyalgia by history and 
no evidence of multiple joint arthritis.

Private medical records, dated in 1994 and 1995, show that 
the veteran was treated for fibromyaliga.

During a February 1995 VA compensation examination, the 
veteran reported she had been involved in an automobile 
accident in June 1973 and had a lot of resulting soft tissue 
injuries and stiffness.  It was also noted that she had a 
significant loss of memory with regard to past events.  
During the course of the examination, she was, apparently, 
unable to answer many questions regarding her medical 
history.  She did report, however, having diffuse muscle 
weakness and was diagnosed as having fibromyalgia in 1991.  
She said she continued to have diffuse aching throughout her 
muscles.  Following an examination, the diagnosis was 
fibromyalgia involving multiple major muscle groups.  It was 
also noted that she had no significant radiographic 
abnormalities.

A February 1995 VA neurological examination reflects that the 
veteran reported being involved in a car accident in 1973, in 
which she sustained a head injury, fractured ribs, right knee 
problems, and recurrent frontal headaches.  In 1982, she 
reported she had sustained injury to a right scapula.  As for 
current complaints, she reported she had pain and numbness in 
her right scapula and arm, and her right leg.  Following an 
objective examination, the diagnoses were fibromyalgia by 
history and no evidence of multiple joint arthritis. 

In April and July 1995 statements, Mary Ann R. Curiba, M.D., 
indicated that the veteran had been under her specific care 
since December 1993 and of her medical practice since April 
1992.  Dr. Curiba noted that the veteran was suffering from 
fibromyalgia, which she described as a disabling 
musculoskeletal pain syndrome.  It was also opined that the 
veteran was fully and permanently disabled.

In a July 1996 addendum to the February 1995 VA examination 
report (discussed above), the examiner opined that it was 
unlikely that fibromyalgia was the result of any accident 
that the veteran had while in service from 1973-1975.  It was 
noted that fibromyalgia was not related to any prior trauma 
but was a separate entity. 

In December 1996, the veteran submitted literature regarding 
fibromyalgia.  

Private medical records, dated in 1996, 1997, and 1998, show 
that the veteran was treated for diffuse musculoskeletal pain 
and was diagnosed as having fibromyalgia. 

In January 1998, the veteran was examined for VA compensation 
purposes.  The examiner commented that he had previously 
examined the veteran in 1995.  During the examination, she 
reported, she had first been diagnosed as having fibromyalgia 
in 1990 but had been having symptoms, including intermittent 
aches and pains, since 1983 to 1984.  She also said she had a 
low grade temperature on occasion.  The veteran reportedly 
recounted the same history during the 1995 and 1998 VA 
examinations.  It was also pointed out that the veteran had 
memory lapses and was at a loss for details when questioned 
about past incidents.  As for her current symptomatology, she 
related she had problems with her left knee, right elbow, and 
right shoulder regions.  She said her condition was worse in 
the morning and late at night.  Following an examination, it 
was concluded that based on her symptoms, including the 
clinical findings of greater than 10 tender points in 
multiple major muscle groups, the diagnosis of fibromyalgia 
certainly could be considered.  The examiner generally opined 
that he had not seen any cases in which fibromyalgia was 
induced by cerebral trauma/concussion.  With specific respect 
to the veteran's case, it was noted that while she had been 
injured in an automobile accident in 1973, the symptoms of 
fibromyalgia did not begin until 1980 and later became much 
more exacerbated in the 1990s.  The examiner indicated that 
he found it difficult to claim a cause and effect 
relationship between current fibromyalgia and the veteran's 
inservice automobile accident, her subsequent fall (which 
occurred approximately one year later), and her knee surgery.  
In fact, the examiner opined that he did not see a cause and 
effect relationship between fibromyalgia and her inservice 
automobilie accident.


II.  Legal Analysis

The Board finds that the claims of service connection for 
arthritis of multiple joints and fibromyalgia are well 
grounded, meaning her claims are "plausible."  38 U.S.C.A. 
§ 5107(a).  Development requested by the Board in April 1993 
and June 1996, has been completed to the fullest extent 
possible; as such, VA has fulfilled its obligation to assist 
the veteran in developing the evidence pertinent to her well-
grounded claims.  See Nolen v. Gober, No. 99-7171 (Aug. 1, 
2000); Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In general, controlling law and regulations provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
chronic disability, including arthritis, if such is shown to 
be manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303 (1992).  Presumptive periods, as 
noted above, are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 
2 Vet. App. 103 (1992).


Arthritis of Multiple Joints

In the instant case, the veteran's service medical records 
(1973-1975) do not reveal any complaints, treatment, or a 
diagnosis of arthritis, during active duty.  It is 
acknowledged that the veteran did report a history of 
"arthritis and bone, joint, or other deformity" at the time 
of her separation examination in July 1975.  However, on 
objective examination, her spine and musculoskeletal system 
were deemed normal; and arthritis was not diagnosed.  
Further, there is no medical evidence documenting arthritis 
within one year after her 1975 service discharge.  

The first suggestion of arthritis is in the early 1990s.  On 
isolated occasions in the 1990s, treatment records note 
arthritis; however, these findings are never established by 
radiographic testing.  38 C.F.R. § 4.71, Diagnostic Code 
5003.  Notably, when the veteran underwent comprehensive VA 
compensation examinations in July 1991, July 1993, August 
1993, February 1995, and January 1998 (many of which included 
radiographic testing), arthritis was never diagnosed. 
 
In sum, the current medical evidence does not demonstrate 
arthritis of one joint, let alone, multiple joints.  Service 
connection requires more than the occurrence of a disease or 
injury in service; there must also be competent medical 
evidence of a current related disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Here, the medical evidence does not show that the 
veteran has arthritis, and without a current disability, 
there is no basis for service connection.

The veteran's own assertion that she currently has arthritis 
of multiple joints due to an inservice automobile accident 
has no probative value as she is a layman and does not have 
the requisite competence to make such a statement.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, even 
assuming she does indeed have arthritis there is still no 
medical evidence on file linking such to service or to a 
service-connected disability. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply; service 
connection for arthritis of multiple joints is not warranted.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Fibromyalgia

A review of the veteran's service medical records does not 
reveal any evidence of complaints, treatment, or a diagnosis 
of fibromyalgia during her period of active service from 1973 
to 1975.  Fibromyalgia was first diagnosed beginning in the 
early 1990s.

The approximate 15 year gap between the veteran's separation 
from service and the first post-service indication of 
fibromyalgia obviously fails to satisfy the requirement that 
there be continuity of symptomatology since service.  
However, the veteran may still prevail if there is competent 
medical evidence which establishes an etiological link 
between the disability and active service.  See 38 C.F.R. 
§ 3.303(d) (stating that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.)

Evidence which addresses the etiology of the veteran's 
fibromyalgia includes a July 1996 VA opinion which is to the 
effect that it was unlikely that the veteran's fibromyalgia 
was the result of any inservice accident.  Similarly, in 
January 1998, a VA examiner concluded that the veteran's 
fibromyalgia was unrelated to her inservice automobile 
accident (in which she sustained a cerebral concussion).  The 
examiner generally noted that he had not encountered any case 
in which fibromyalgia was induced by cerebral trauma or a 
concussion.  Both the 1996 and 1998 opinions are of 
tremendous probative value as the examiners based their 
conclusions not only on an examination of the veteran but 
also a thorough review of the entire claims file, including 
pertinent service medical records.

In contrast to the aforementioned is the lone opinion of the 
veteran's private physician, Denise I. Beighe, M.D.  Dr. 
Beighe opined in 1992, with varying degrees of certainty, 
that the veteran's fibromyalgia was the result of the 
cerebral injury she sustained in an inservice automobile 
accident.  The probative value of Dr. Beighe's opinion is 
questionable as there is no indication that she reviewed the 
veteran's claims file prior to rendering her opinion.  
Rather, her opinion appears to be largely based on the 
veteran's own recitation of her medical history.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Notably, Dr. Beighe's 
conclusory opinion is unaccompanied by a rationale.  She 
never explains why there is a complete absence of findings 
related to fibromyalgia in service, and she never explains 
why there is a tremendous gap in symptomatology between the 
veteran's service separation and the first post-service 
evidence of fibromyalgia.  

The probative value of the two VA opinions, discussed above, 
outweighs that of Dr. Beighe's opinion.  

The veteran's own statements are recognized and are to the 
effect that there is a causal relationship between her 
claimed fibromyalgia and her inservice automobile accident; 
however, as a layman, she is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu, supra.
 
Additionally, it is noted that the generic medical 
literature, regarding fibromyalgia, which has been submitted 
does not pertain specifically to the veteran, so it cannot 
serve to support her claim.  See Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).

In conclusion, there is no evidence of fibromyalgia in 
service, there is a huge time gap between the veteran's 
separation from service and the first indication of 
fibromyalgia, and there is no evidence on file which 
definitively reflects that there is a causal relationship 
between current fibromyalgia and service or a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply; service connection for fibromyalgia is not warranted.  
See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for arthritis of multiple joints is 
denied.

Service connection for fibromyalgia is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

